DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section titled “Claim Objections”, with respect to claims 11-12 have been fully considered and are persuasive.  The objection of claims 11-12 has been withdrawn. 
Applicant’s arguments, see section titled “The Rejection of Claims Under § 112”, with respect to claim 14 have been fully considered and are persuasive.  The rejection of claim 14 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8, 10-12 and 15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, claim 1 has been amended to now have “to allow for a Physical….configured for the pool of sidelink resources”. Applicant states that support is found in ¶ 34. A review of ¶ 34 does not mention anything related to minimum time gap being provided to allow a PSFCH to be configured for the pool of sidelink resources. A review of the rest of the specification does not mention any sort of minimum time gap being provided “to allow for a Physical….configured for the pool of sidelink resources”. Claims 2-5, 8, 10-12 and 15 fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale.
Regarding claim 5, claim 5 has been amended to now recite “a lower bound…includes a processing time of a…PSCCH”. Applicant has broadened the scope of what the lower bound is and thus the lower bound may additionally include other time(s) besides the processing time of the PSCCH. A review of the specification numerously recite that the lower bound is a processing time of a PSCCH. MPEP 2163.05 states “The failure to meet the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations, or to alter a numerical range limitation or to use claim language which is not synonymous with the terminology used in the original disclosure”.
Regarding claim 15, claim 15 has been amended to now have “select a set of candidate sidelink resources from the pool to transmit a plurality of transmissions to the other UE”. Applicant does not provide support for this amendment nor has the Examiner found support for this amendment within the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 2-5, 8, 10-12 and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim(s) 1, it is unclear what “the sidelink resources” in lines 9-11 are referring to since there are “side resources” in lines 3-4 and “a pool of sidelink resources” in lines 4-5. Furthermore, the boundaries of “…(PSFCH) to be configured for the pool of sidelink resources” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in the claim, i.e., processing circuitry or memory, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the apparatus in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information. Claims 2-5, 8, 10-12 and 15 fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale.
Claim 4 recites the limitation "the sidelink resources for transmission of the HARQ feedback" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, it is unclear what “the sidelink resources” in line 3 is referring to since there are “side resources” in lines 3-4 and “a pool of sidelink resources” in lines 4-5 in claim 1.
Regarding claim 10, it is unclear what “the sidelink resources” in line 3 is referring to since there are “side resources” in lines 3-4 and “a pool of sidelink resources” in lines 4-5 in claim 1.
Regarding claim 11, it is unclear what “the sidelink resources” in line 3 is referring to since there are “side resources” in lines 3-4 and “a pool of sidelink resources” in lines 4-5 in claim 1.
Regarding claim 12, it is unclear what “the sidelink resources” in lines 3 and 11 are referring to since there are “side resources” in lines 3-4 and “a pool of sidelink resources” in lines 4-5 in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200229170 by Gulati et al. (hereinafter Gulati) and in view of US 20200008176 by Shukair et al. (hereinafter Shukair) and in further view of US 20200099479 by Park.

Regarding claim 1, Gulati teaches an apparatus of a user equipment (UE), the apparatus comprising (fig. 2, UE 120 having controller/processor 280): 
processing circuitry configured to (fig. 2, controller/processor 280; ¶ 41, controller/processor 280 of UE 120…may perform one or more techniques associated with receiver-based resource reservation, as described in more detail elsewhere herein): 
encode a sidelink transmission for transmission to another UE using one of sidelink resources reserved for vehicle-to-everything (V2X) sidelink transmissions (¶ 50, select a first resource for a first transmission and a second resource for a second transmission… select the second resource for a potential retransmission of the first transmission; ¶ 51, first UE 120-1 may transmit, to second UE 120-2, the first transmission using the first resource. For example, first UE 120-1 may transmit the first transmission using controller/processor 280, transmit processor 264; ¶ 38, a transmit processor…process (e.g., encode and modulate); ¶ 35, two or more UEs 120…may communicate directly using one or more sidelink channels…UEs 120 may communicate using…vehicle-to-everything (V2X) protocol); 
decode, from the other UE, Hybrid Automatic Repeat reQuest (HARQ) feedback in response to the sidelink transmission (¶ 53, second UE 120-2 may transmit a message (e.g., a feedback message)…For example, second UE 120-2 may transmit the message…one or more other UEs…may attempt to receive the message using…receive processors 258, controller/processors 280…second UE 120-2 may transmit the message to first UE 120-1 to provide an acknowledgement (ACK) message (e.g., that second UE 120-2 successfully received the first transmission), to provide a negative acknowledgement (NACK) message (e.g., that second UE 120-2 did not successfully receive the first transmission); ¶ 39, receive processor 258 may process (e.g., demodulate and decode); ¶ 64, the message is at least one of: a hybrid automatic repeat request (HARQ) acknowledgement (ACK) message, a HARQ negative-acknowledgement (NACK) message); 
and encode, in response to a determination that a retransmission of the sidelink transmission is to be sent based on the HARQ feedback, the retransmission for transmission using another of the sidelink resources (¶ 57, first UE 120-1 may selectively transmit the second transmission using the second resource. For example, first UE 120-1 may transmit the second transmission (e.g., using controller/processor 280, transmit processor 264…), which may be a retransmission of the first transmission (e.g., based at least in part on receiving a negative acknowledgement message from second UE 120-2)…, using the second resource; first UE 120-1 may select the second resource for a potential retransmission of the first transmission (e.g., based at least in part on second UE 120-2 indicating an unsuccessful reception of the first transmission); ¶ 64; ¶ 38); 
and a memory configured to store (fig. 2, memory 282).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulati’s teachings with Gulati’s one or more other embodiments. The motivation is providing further improvements in LTE and NR technologies applicable to other multiple access technologies and telecommunication standards that employ these technologies (Gulati ¶ 5). 
	Although Gulati teaches a memory configured to store and the sidelink resources, Gulati does not explicitly disclose a memory configured to store the sidelink resources and sidelink resources of a pool of sidelink resources and the sidelink resources of the pool.
	Shukair in the same or similar field of endeavor teaches a memory configured to store sidelink resources (¶ 86) and sidelink resources of a pool of sidelink resources and the sidelink resources of the pool (¶ 86). By modifying Gulati’s teachings of a memory configured to store and the sidelink resources with Shukair’s teachings of a memory configured to store sidelink resources and sidelink resources of a pool of sidelink resources and the sidelink resources of the pool, the modification results in a memory configured to store the sidelink resources sidelink resources of a pool of sidelink resources and the sidelink resources of the pool.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulati’s teachings with Shukair’s above teachings. The motivation is meeting growing demand for V2X and advance and enhance user experience (Shukair ¶ 4). Known work in one field of endeavor (Shukair prior art) may prompt variations of it for use in either the same field or a different one (Gulati prior art) based on design incentives (meeting growing demand for V2X and advance and enhance user experience) or other market forces if the variations are predictable to one or ordinary skill in the art.
	Although the combination teaches the sidelink transmission and the HARQ feedback and the pool of sidelink resources, the combination does not explicitly disclose a minimum time gap is provided between the sidelink transmission and the HARQ feedback to allow for a Physical Sidelink Feedback Control Channel (PSFCH) to be configured for the pool.
	Park in the same or similar field of endeavor teaches a minimum time gap is provided between sidelink transmission and HARQ feedback to allow for a Physical Sidelink Feedback Control Channel (PSFCH) to be configured for a pool of sidelink resources (¶ 176, a sidelink slot configured with a PSSCH resource pool and a sidelink slot configured with an associated PSFCH resource pool are in N-to-one correspondence (N is an integer more than 1), timing gap configuration information between the corresponding PSSCH resource pool and the associated PSFCH resource pool may be required minimum slot gap information. That is, when the corresponding timing gap configuration value is M, for HARQ ACK/NACK feedback in response to receiving a PSSCH from another UE, a UE may transmit HARQ ACK/NACK feedback information through a first PSFCH resource pool after (a) minimum M slot(s) from a corresponding slot. That is, when a PSFCH resource pool is configured at a period of N sidelink slots for sidelink slots configured with a PSCCH or PSSCH resource pool; ¶ 175, configuration information on the PSFCH resource pool may include timing gap related information between i) a sidelink slot configured with each PSSCH or PSCCH resource pool and ii) a sidelink slot configured with a PSFCH resource pool corresponding to the slot for configuring the PSSCH or PSCCH resource pool). By modifying the combination’s teachings of the sidelink transmission and the HARQ feedback and the pool of sidelink resources with Park’s teachings of a minimum time gap is provided between sidelink transmission and HARQ feedback to allow for a Physical Sidelink Feedback Control Channel (PSFCH) to be configured for a pool of sidelink resources, the modification results in a minimum time gap is provided between the sidelink transmission and the HARQ feedback to allow for a Physical Sidelink Feedback Control Channel (PSFCH) to be configured for the pool.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Park’s above teachings. The motivation is efficiently multiplexing a radio resource unit based on different numerologies from other as a method for efficiently satisfying each usage scenario requirement (Park ¶ 5-6). Known work in one field of endeavor (Park prior art) may prompt variations of it for use in either the same field or a different one (Gulati prior art) based on design incentives (efficiently multiplexing a radio resource unit based on different numerologies from other (E.g., subcarrier spacing, subframe, Transmission Time Interval (TTI), etc.) as a method for efficiently satisfying each usage scenario requirement) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 8, the combination teaches the apparatus of claim 1.
Although the combination teaches the processing circuitry is further configured to: select a set of the sidelink resources to transmit a plurality of transmissions, selection of the set of the sidelink resources being independent of HARQ feedback round trip time associated with any of the plurality of transmissions (Gulati fig. 2 and ¶ 41; ¶ 50, select a first resource for a first transmission and a second resource for a second transmission. As disclosed in ¶ 50, the selection of the first and second resources are not dependent on HARQ feedback round trip time associated with any of the plurality of transmissions because the paragraph is silent on anything related to HARQ feedback round trip time associated with any of the plurality of transmissions and Gulati is silent on HARQ feedback round trip time), Gulati does not explicitly disclose select a set of the sidelink resources from the pool to transmit a plurality of transmissions of a transport block (TB).
Shukair in the same or similar field of endeavor teaches sidelink resources from the pool (¶ 86) and transmit a plurality of transmissions of a transport block (TB) (¶ 60). By modifying Gulati’s teachings of select a set of the sidelink resources to transmit a plurality of transmissions with Shukair’s teachings of sidelink resources from the pool and transmit a plurality of transmissions of a transport block (TB), the modification results in select a set of the sidelink resources from the pool to transmit a plurality of transmissions of a transport block (TB).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Shukair’s above teachings. The motivation is meeting growing demand for V2X and advance and enhance user experience (Shukair ¶ 4). Known work in one field of endeavor (Shukair prior art) may prompt variations of it for use in either the same field or a different one (Gulati prior art) based on design incentives (meeting growing demand for V2X and advance and enhance user experience) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati and Shukair and Park and in further view of US 20210329606 by Zhao et al. (hereinafter Zhao) and in further view of US 20130242889 by Khoryaev et al. (hereinafter Khoryaev).

Regarding claim 2, the combination teaches the apparatus of claim 1, wherein the processing circuitry is further configured to select sidelink resources from the pool (Gulati fig. 2 and ¶ 41; ¶ 50, select a first resource for a first transmission and a second resource for a second transmission; Shukair ¶ 86) and encode a retransmission of the sidelink transmission (Gulati fig. 2 and ¶ 41; ¶ 38 and 57). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Shukair’s teachings of sidelink resources from the pool. The motivation is meeting growing demand for V2X and advance and enhance user experience (Shukair ¶ 4).
Although the combination teaches the processing circuitry is further configured to encode a retransmission of the sidelink transmission, the combination does not explicitly disclose the processing circuitry is further configured to encode multiple retransmissions of the sidelink transmission.
Zhao in the same or similar field of endeavor teaches multiple retransmissions of a sidelink transmission (¶ 56). By modifying the combination’s teachings of the processing circuitry is further configured to encode a retransmission of the sidelink transmission with Zhao’s teachings of multiple retransmissions of a sidelink transmission, the modification results in the processing circuitry is further configured to encode multiple retransmissions of the sidelink transmission.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Zhao’s above teachings. The motivation is reducing the probability of resource collision (Zhao ¶ 43). Known work in one field of endeavor (Zhao prior art) may prompt variations of it for use in either the same field or a different one (Gulati prior art) based on design incentives (reducing the probability of resource collision) or other market forces if the variations are predictable to one or ordinary skill in the art.
	Although the combination teaches the HARQ feedback, the combination does not explicitly disclose adjacent retransmissions are separated by at least a time gap that accommodates a HARQ round trip time, the HARQ round trip time comprising a processing time to process at least one of a Physical Sidelink Control Channel (PSCCH) or a first Physical Sidelink Shared Channel (PSSCH), preparation and processing time for the HARQ feedback, and time to process sensing data to decide which resource to select for reservation at a particular retransmission.
	Khoryaev in the same or similar field of endeavor teaches adjacent retransmissions are separated by at least a time gap that accommodates a HARQ round trip time, the HARQ round trip time comprising preparation and processing time for a HARQ feedback (¶ 30, HARQ retransmission period or a HARQ round-trip time (RTT) can refer to a time between retransmissions in a HARQ protocol, which can include a total time…for transmission of a response with the ACK/NACK back to the source, and for processing at the source to formulate a retransmission). By modifying the combination’s teachings of the HARQ feedback with Khoryaev’s teachings of adjacent retransmissions are separated by at least a time gap that accommodates a HARQ round trip time, the HARQ round trip time comprising preparation and processing time for a HARQ feedback, the modification results in adjacent retransmissions are separated by at least a time gap that accommodates a HARQ round trip time, the HARQ round trip time comprising a processing time to process at least one of a Physical Sidelink Control Channel (PSCCH) or a first Physical Sidelink Shared Channel (PSSCH), preparation and processing time for the HARQ feedback, and time to process sensing data to decide which resource to select for reservation at a particular retransmission.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Khoryaev’s above teachings. The motivation is data is protected against noisy wireless channels through an error correction mechanism (Khoryaev ¶ 31). Known work in one field of endeavor (Khoryaev prior art) may prompt variations of it for use in either the same field or a different one (Gulati prior art) based on design incentives (data is protected against noisy wireless channels through an error correction mechanism) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati and Shukair and Park and in further view of US 20200359375 by Hwang et al (hereinafter Hwang).

Regarding claim 3, the combination teaches the apparatus of claim 1.
Although the combination teaches the minimum time gap between the sidelink transmission and the HARQ feedback, the combination does not explicitly disclose the minimum time gap between the sidelink transmission and the HARQ feedback is a fixed offset in time.
Hwang in the same or similar field of endeavor teaches a minimum time gap between a sidelink transmission and a HARQ feedback is a fixed offset in time (¶ 354; ¶ 256, UE transmits an HARQ-NACK on a PSFCH to the transmitting UE). By modifying the combination’s teachings of the minimum time gap between the sidelink transmission and the HARQ feedback with Hwang’s teachings of a minimum time gap between a sidelink transmission and a HARQ feedback is a fixed offset in time, the modification results in the minimum time gap between the sidelink transmission and the HARQ feedback is a fixed offset in time.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Hwang’s above teachings. The motivation is efficiently performing a hybrid automatic repeat request (HARQ) process including physical sidelink feedback channel (PSFCH) transmission and physical sidelink control channel (PSCCH)/physical sidelink shared channel (PSSCH) retransmission in a situation in which time-domain resources for sidelink are limited (Hwang ¶ 28). Known work in one field of endeavor (Hwang prior art) may prompt variations of it for use in either the same field or a different one (Gultai prior art) based on design incentives (efficiently performing a hybrid automatic repeat request (HARQ) process including physical sidelink feedback channel (PSFCH) transmission and physical sidelink control channel (PSCCH)/physical sidelink shared channel (PSSCH) retransmission in a situation in which time-domain resources for sidelink are limited) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 5, the combination teaches the apparatus of claim 1.
Although the combination teaches a lower bound of the minimum time gap from the sidelink transmission to the HARQ feedback (Park ¶ 176) and a lower bound of a time gap from the HARQ feedback to a next sidelink transmission is a processing time of the HARQ feedback (Gulati ¶ 52-53 and 57 and 64, discloses processing the HARQ feedback and processing a sidelink retransmission (see rejection of claim 1 above for more information). Although not explicitly state, there is a time period between processing the HARQ feedback (lower bound of time period) and processing the sidelink retransmission. The time of processing the HARQ feedback corresponds to both the lower bound and the processing time of the HARQ feedback), Gulati does not explicitly disclose that a processing time of the sidelink transmission includes a processing time of a Physical Sidelink Control Channel (PSCCH), the combination does not explicitly disclose a lower bound of the minimum time gap from the sidelink transmission to the HARQ feedback includes a processing time of a Physical Sidelink Control Channel (PSCCH).
Hwang in the same or similar field of endeavor teaches a lower bound of a minimum time gap from a sidelink transmission to a HARQ feedback includes a processing time of a Physical Sidelink Control Channel (PSCCH) (¶ 354, a minimum time from the end (e.g., slot and/or symbol) of a PSCCH or PSSCH transmission to the start (e.g., slot and/or symbol) of a PSFCH transmission may be (pre)configured or fixed. The PSFCH transmission may be performed in an earliest SL slot after the minimum time from the actual PSCCH and/or PSSCH transmission; ¶ 256, UE transmits an HARQ-NACK on a PSFCH to the transmitting UE. Although not explicitly stated, the transmission time of a PSCCH corresponds to the processing time of the PSCCH). By modifying the combination’s teachings of a lower bound of the minimum time gap from the sidelink transmission to the HARQ feedback with Hwang’s teachings of a lower bound of a minimum time gap from a sidelink transmission to a HARQ feedback includes a processing time of a Physical Sidelink Control Channel (PSCCH), the modification results in a lower bound of the minimum time gap from the sidelink transmission to the HARQ feedback includes a processing time of a Physical Sidelink Control Channel (PSCCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Hwang’s above teachings. The motivation is minimizing latency (Hwang ¶ 354). Known work in one field of endeavor (Hwang prior art) may prompt variations of it for use in either the same field or a different one (Gultai prior art) based on design incentives (minimize latency) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati and Shukair and Park and in further view of US 20200228290 by Baghel et al. (hereinafter Baghel).

Regarding claim 4, the combination teaches the apparatus of claim 1.
Although the combination teaches transmission of the HARQ feedback, the combination does not explicitly disclose resources for transmission of the HARQ feedback have a periodicity of K slots, where K is selected from among 1, 2, and 4.
Baghel in the same or similar field of endeavor teaches the sidelink resources for transmission of a HARQ feedback have a periodicity of K slots, where K is selected from among 1, 2, and 4 (¶ 67, feedback communications may be time division multiplexed, frequency division multiplexed; ¶ 77, feedback reporting period may have a single-slot periodicity (in which case, the feedback reporting resource may occur every slot) or may have a multi-slot periodicity (in which case, the feedback reporting resource may occur at a periodicity of every two or more slots); fig. 4c, shows feedback communication having frequency and time components; ¶ 36, types of feedback e.g. hybrid automatic repeat request (HARQ) feedback; ¶ 71, one or more feedback communications may include one or more hybrid automatic repeat request (HARQ) communications that are transmitted in a physical sidelink feedback channel (PSFCH)). By modifying the combination’s teachings of transmission of the HARQ feedback with Baghel’s teachings of the sidelink resources for transmission of a HARQ feedback have a periodicity of K slots, where K is selected from among 1, 2, and 4, the modification results in the sidelink resources for transmission of the HARQ feedback have a periodicity of K slots, where K is selected from among 1, 2, and 4.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Baghel’s above teachings. The motivation is increasing efficiency of using a frame structure (Baghel ¶ 34). Known work in one field of endeavor (Baghel prior art) may prompt variations of it for use in either the same field or a different one (Gulati prior art) based on design incentives (increasing efficiency of using a frame structure) or other market forces if the variations are predictable to one or ordinary skill in the art.

Allowable Subject Matter
Claim 10-12 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and/or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6-7, 13-14 and 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record, in single or combination, does not teach, suggest or provide rationale for, in view of other limitations within the same claim, “receive, from the other UE in response to the V2X retransmission, HARQ feedback on a second PSFCH indicated by the first PSCCH, the HARQ feedback on the second PSFCH comprising the HARQ feedback for the V2X sidelink transmission and HARQ feedback indicating successful or unsuccessful reception of the V2X sidelink retransmission, a periodicity of PSFCH resources being selected from among 1, 2, and 4 slots such that the first and second PSFCH are separated by 1, 2, or 4 slots, respectively” of claim 19 and the amendments herein made to claims 6-7 and 13-14, which were originally objected to, to rewrite these claims in independent form including all the limitations of the base claim and any intervening claims indicates the reason(s) claims 6-7, 13-14 and 19-20 are patentable over the prior arts of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476